 Case: 4:21-cv-00205-SPM Doc. #: 13 Filed: 04/21/21 Page: 1 of 1 PageID #: 186


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN DOE,                                         )
                                                  )
                Plaintiff,                        )
                                                  )
          vs.                                     )          Case No. No. 4:21-CV-00205-SPM
                                                  )
                                                  )
WASHINGTON UNIVERSITY IN                          )
ST. LOUIS,                                        )
                                                  )
            Defendant.                            )


                                             ORDER

       This matter is before the court on its own motion. I have determined that I should not

preside in this case because of a conflict of interest or an appearance of impropriety.

       The Clerk of the District Court is hereby directed to refer this case to another judge by

random selection.



                                                  SHIRLEY PADMORE MENSAH
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of April, 2021.
